Order entered December 4, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05–12–01447-CR
                                       No. 05-12-00498-CR

                          DENNIS EDWARD WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                     Trial Court Cause Nos. F08-35085-Y and F08-35087-Y

                                             ORDER
         The State’s second motion to extend the time for filing the State’s brief and to permit the

late filing of the accompanying brief is GRANTED. The State’s brief will be filed in the above

cause.




                                                        /s/   LANA MYERS
                                                              JUSTICE